Citation Nr: 1114896	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  10-25 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for vertigo.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from February 1953 to June 1960.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, denied service connection for vertigo.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The most probative medical evidence shows that the Veteran's currently diagnosed vertigo is less likely related to military active service.  


CONCLUSION OF LAW

Vertigo was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In a June 2009 letter, prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claims.  He was also advised of how disability ratings and effective dates are assigned.  Hence, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiencies that require corrective action.  


Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, post-service private and VA treatment records, an October 2010 VA examination report, and the Veteran's statements.  

The Board notes that the October 2010 VA examination report reflects that the examiner reviewed the Veteran's past medical history, including his service treatment records, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the VA medical opinion is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts entitlement to service connection for a disorder manifested by vertigo, with associated symptoms to include dizziness and nausea and vomiting.  

An October 1952 examination report notes he suffered from car sickness in childhood and not since that time.  A December 1953 Navigator examination report notes a history of carsickness in childhood and that he had been air sick only once.  An October 1956 service treatment record reflects complaints of air sickness in flight, and it was noted that he had been air sick with vomiting five times, two times in the previous two days, and mostly occurring during acrobatic exercises, and an intermittent history of motion sickness "(carsick as child, such as carnival rides.)" was noted.  The recommendation was that he return to flying and take Dramamine, and, "LOD yes" was noted.  A subsequent entry during the same month notes, "I doubt true motion sickness in view of many hours flying - also doubt fear of flying."  Upon separation examination in April 1960, no chronic disabilities were found and vertigo was not noted.   

VA treatment records, dated from 1988 to 1990, reflect relevant complaints, to include dizziness.  A February 1998 record notes an impression of near syncopal episode, etiology unclear, and an April 1990 record notes a history of onset of dizziness two years earlier.  A December 2006 treatment note indicated a diagnosis of Ramsey Hunt syndrome, which included symptoms of vertigo and hearing loss.  

Upon VA examination in October 2010, the examiner stated that air sickness is a temporary phenomenon and would not explain, or be expected to result in, long-term sequelae.  He also stated that Ramsay Hunt syndrome was a result of a viral condition.  

Based on the evidence of record, the Board concludes that service connection for a vertigo may not be granted because the most probative evidence of record (the October 2010 VA examination report) shows that the disability is not related to the Veteran's military service, including the air sickness he experienced during active duty.  This opinion was based on a full review of the record and a thorough clinical evaluation.  Moreover, the Board observes that there are no medical records documenting complaints of vertigo to satisfy the continuity of symptomatology requirement of § 3.303(b) until more than 40 after discharge, and Ramsay Hunt syndrome was not diagnosed until 2006.  In this regard, the Board notes that a prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the lack of clinical evidence reflecting treatment pertaining to vertigo until many years after his discharge from active service, coupled with the fact that the Veteran did not report any complaints in his discharge examination, are against his claim for service connection.  

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board finds that the Veteran is competent to report that he experienced vertigo since service.  Nevertheless, he is not competent to provide an opinion requiring medical knowledge, such as a question of medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Additionally, competency of evidence must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board finds that little probative weight can be assigned to his statement regarding experiencing vertigo since service as the Board deems such statements to be less than credible, when considered in conjunction with the record as a whole - specifically, the recent VA treatment reports which denoted a history of vertigo that had its onset only two years prior.  In this regard, while the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible, such absence is for consideration in determining the weight of such evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  Hence, the Board finds that the Veteran's statements do not constitute competent evidence of a medical nexus opinion and are not sufficient to establish the presence of a chronic vertigo disability from the time he was discharged from service to the present.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for vertigo is denied.  



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


